Case:19-13271-MER Doc#:260 Filed:05/05/20                             Entered:05/05/20 15:18:10 Page1 of 15




                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF COLORADO

 In re:
                                                               Case No. 19-13271-MER
 NSPIRE HEALTH, INC.
 EIN: XX-XXXXXXX,                                              Chapter 11

 Debtor.

 In re:
                                                               Case No. 19-13273-MER
 NSPIRE HEALTH, LLC.
 EIN: XX-XXXXXXX,                                              Chapter 11

 Debtor.                                                                    Jointly Administered in
                                                                            Case No. 19-13271-MER

               NOTICE OF PLAN EFFECTIVE DATE AND RELATED DEADLINES

            The Debtors hereby give notice of the following:

        1.     Confirmation of Plan. On February 27, 2020, the Debtors filed their Second
 Amended Chapter 11 Plan of Liquidation for nSpire Health, Inc. and nSpire Health, LLC (as
 modified by the Minor Plan Modification Pursuant to Rule 3019(a) (the “Plan”) (Docket Nos.
 187 and 192).1 On March 3, 2020, the United States Bankruptcy Court for the District of
 Colorado entered its Order confirming the Plan (“Confirmation Order”) (Docket No. 197).

        2.     Effective Date. All conditions to the effectiveness of the Plan have been satisfied.
 The Effective Date of the Plan May 5, 2020.

         3.     Plan Administrator. Pursuant to Article V.E.1. of the confirmed Plan, as of the
 Effective Date, John Peterson is appointed the Plan Administrator.

        4.      Professional Fee Claims. Pursuant to Article II.A.2. of the confirmed Plan, all
 Retained Professionals seeking payment of professional fees or reimbursement of expenses
 incurred through and including the Effective Date shall have until June 19, 2020 to file a final fee
 application with the Court.

          5.     Administrative Claims Bar Date. Pursuant to Article II.A.1. of the confirmed
 Plan, any party who claims to hold an Administrative Claim (other than Professional Claims)
 shall file a motion seeking allowance of such Administrative Claim on or before June 19, 2020,
 regardless of whether or not such party has previously asserted an Administrative Claim in a
 proof of claim.

        6.     Rejection Damages Bar Date. Pursuant to Article VI.A. of the confirmed Plan, all
 executory contracts and unexpired leases that exist between the Debtors and any party that have

 1
     All terms not defined herein shall have the meaning set forth in the Plan.
 20484214
Case:19-13271-MER Doc#:260 Filed:05/05/20             Entered:05/05/20 15:18:10 Page2 of 15




 not been previously assumed or rejected pursuant to an order of the Bankruptcy Court were
 deemed rejected on the Effective Date. With respect to Claims arising from the rejection of
 executory contracts or unexpired leases pursuant to Article VI.B. of the confirmed plan, the bar
 date to file Proofs of Claim in this Case shall be reopened until June 2, 2020.

        If you would like a copy of the Confirmation Order you may contact the undersigned and
 request one.

            DATED: May 5, 2020.

                                             BROWNSTEIN HYATT FARBER
                                             SCHRECK, LLP

                                                    s/ Andrew J. Roth Moore
                                             Michael J. Pankow, #21212
                                             Andrew J. Roth-Moore, #53402
                                             410 17th Street, Suite 2200
                                             Denver, Colorado 80202
                                             Telephone: (303) 223-1100
                                             Facsimile: (303) 223-1111
                                             mpankow@bhfs.com
                                             aroth-moore@bhfs.com

                                             Attorneys for the Debtors




 20484214
Case:19-13271-MER Doc#:260 Filed:05/05/20               Entered:05/05/20 15:18:10 Page3 of 15




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 5th day of May, 2020, a true and correct copy of the
 foregoing NOTICE OF PLAN EFFECTIVE DATE AND RELATED DEADLINES was sent
 via first class U.S. mail, postage prepaid and addressed (i) to all parties in interest listed on
 Court’s Creditor Address Mailing Matrix attached hereto for each case referenced above which
 was obtained from Pacer on May 5, 2020 and (ii) to each of the parties listed below.


                                                                            Arizona Department of
  Alabama Department of Revenue        Alaska Department of Revenue
                                                                            Revenue
  50 N. Ripley Street                  P.O. Box 110400
                                                                            1600 West Monroe Street
  Montgomery, AL 36104                 Juneau, AK 99811-0400
                                                                            Phoenix, AZ 85007

  Arkansas State Revenue
                                                                            Connecticut State
  Administration
                                       California Franchise Tax Board       Department of Revenue
  Ragland Building
                                       PO Box 942840                        Services
  1900 W 7th St, Rm 2062
                                       Sacramento CA 94240-0040             450 Columbus Blvd., Ste 1
  Little Rock, AR 72201
                                                                            Hartford CT 06103

                                       District of Columbia                 Florida Department of
  Delaware Division of Revenue
                                       Office of Tax and Revenue            Revenue
  820 N. French Street
                                       1101 4th Street, SW, Suite 270       5050 West Tennessee Street
  Wilmington, DE 19801
                                       West, Washington, DC 20024           Tallahassee, FL 32399

                                       State of Hawaii Dept. of Taxation
                                                                            Idaho State Tax
  Georgia Department of Revenue        Director of Taxation
                                                                            Commission
  1800 Century Blvd NE                 Room 221
                                                                            PO Box 36
  Atlanta, GA 30345                    830 Punchbowl Street
                                                                            Boise ID 83722-0410
                                       Honolulu, HI 96813-5094
                                                                            Iowa Department of
  Illinois Department of Revenue
                                       Indiana Department of Revenue        Revenue
  Willard Ice Building
                                       100 N Senate Ave.                    1305 E Walnut St
  101 West Jefferson Street
                                       Indianapolis, IN 46204               Fourth Floor, 0107
  Springfield, Illinois 62702
                                                                            Des Moines, IA 50319

                                                                            Louisiana Department of
  Kansas Department of Revenue         Kentucky Department of Revenue
                                                                            Revenue
  120 SE 10th Ave.                     501 High Street
                                                                            617 N 3rd Street
  Topeka, KS 66612                     Frankfort, KY 40601
                                                                            Baton Rouge, LA 70802


                                                                            Massachusetts Revenue
  Maine Revenue Services               State-Maryland Income Tax
                                                                            Department
  51 Commerce Drive                    80 Calvert Street
                                                                            PO Box 7000
  Augusta, ME 04330                    Annapolis, MD 21401
                                                                            Boston, MA 02204




 20484214
Case:19-13271-MER Doc#:260 Filed:05/05/20           Entered:05/05/20 15:18:10 Page4 of 15




                                                                       Missouri Department of
                                    Mississippi Department of          Revenue
  Michigan Department of Treasury
                                    Revenue                            Harry S Truman State
  430 W Allegan Street
                                    500 Clinton Center Drive           Office Bldg
  Lansing, MI 48933
                                    Clinton, MS 39056                  301 West High Street
                                                                       Jefferson City, MO 65101

                                                                       Nevada Department of
  Montana Department of Revenue     Nebraska Department of Revenue
                                                                       Taxation
  125 N Roberts Street              1313 Farnam St #10th
                                                                       4600 Kietzke Lane #L235
  Helena, MT 59601                  Omaha, NE 68102
                                                                       Reno, NV 89502


                                                                       New York State Dept. of
  New Hampshire Dept. of Revenue    New Mexico Taxation & Revenue
                                                                       Taxation and Finance
  109 Pleasant Street               1100 S St. Francis Dr. # 3011
                                                                       Harriman Campus Road
  Concord, NH 03301                 Santa Fe, NM 87505
                                                                       Albany, NY 12226

                                    North Dakota Office of State Tax
  North Carolina Dept. of Revenue   Commissioner                       Oklahoma Tax Commission
  501 N Wilmington Street           600 E Boulevard Ave.               2501 N Lincoln Blvd.
  Raleigh, NC 27604                 Dept. 127                          Oklahoma City, OK 73194
                                    Bismarck, ND 58505

                                    Pennsylvania Department of         Rhode Island Division of
  Oregon Department of Revenue
                                    Revenue                            Taxation
  955 Center St NE
                                    Strawberry Square                  1 Capitol Hill
  Salem, OR 97301
                                    Harrisburg, PA 17128-0101          Providence, RI 02908


  South Carolina Department of
                                    South Dakota Dept. of Revenue      Utah State Tax Commission
  Revenue
                                    445 East Capitol Ave               210 N 1950 W
  300A Outlet Pointe Boulevard
                                    Pierre, SD 57501-3185              Salt Lake City, UT 84134
  Columbia, SC 29210

                                                                       West Virginia State Tax
                                    Virginia Tax
  Vermont Department of Taxes                                          Dept.
                                    Office of Customer Services
  133 State Street                                                     The Revenue Center
                                    P.O. Box 1115
  Montpelier, VT 05602                                                 1001 Lee Street E.
                                    Richmond, VA 23218-1115
                                                                       Charleston, WV 25301
                                                                       State of Wyoming
                                    nSpire, Inc.                       Department of Revenue
  Wisconsin Department of Revenue
                                    1200 S. Fordham Street             Excise Tax
  2135 Rimrock Road
                                    Suite B                            122 West 25th Street
  Madison, WI 53708
                                    Longmont, CO 80503                 Suite E301
                                                                       Cheyenne, WY 82002-0110
  Tennessee Dept. of Revenue
                                                                       Puerto Rico Dept. of
  c/o TN Attorney Generals Office   Theodore Scheiblich
                                                                       Revenue
  Bankruptcy Division               536 Nesting Crane Lane
                                                                       P. O. Box 8024140
  PO Box 20207                      Longmont, CO 80504-9306
                                                                       San Juan, P.R. 00902-4140
  Nashville, TN 37202-4015

 20484214
Case:19-13271-MER Doc#:260 Filed:05/05/20     Entered:05/05/20 15:18:10 Page5 of 15




  CPA Global
  2318 Mill Road, 12th Floor
  Alexandria, VA 22314




                                            s/Genie L. Gnagi
                                            Genie L. Gnagi, Legal Assistant




 20484214
             Case:19-13271-MER Doc#:260 Filed:05/05/20               Entered:05/05/20 15:18:10 Page6 of 15
Label Matrix for local noticing      570 ENTERPRISE DRIVE                            AAP AUTOMATION/ ADVANCED AIR
1082-1                               NEENAH, WI 54956-4865                           PO Box 2003
Case 19-13271-MER                                                                    Englewood, CO 80150-2003
District of Colorado
Denver
Tue May 5 14:21:24 MDT 2020
ADP LLC                              ADP TOTALSOURCE, INC.                           ADVANCED CIRCUITS
1851 B Resler Drive MS-600           10200 Sunset Drive                              2100 East 33rd Drive
El Paso, TX 79912                    Miami, FL 33173-3033                            Aurora, CO 80011



AIRGAS USA LLC                       AIRGAS USA, LLC                                 AIRGAS USA, LLC INTERMOUNTAIN
12800 W. Little York Rd.             110 WEST 7TH STREET, SUITE 1300                 PO Box 1152
Houston, TX 77041-4218               TULSA, OK 74119-1106                            Tulsa, OK 74101-1152



ALLIED ELECTRONICS INC               AMERICAN EXPRESS-11002 BTA                      AMERICAN EXPRESS-61009
P.O. Box 2325                        P.O. Box 650448                                 P.O. Box 650448
Fort Worth, TX 76113-2325            Dallas, TX 75265-0448                           Dallas, TX 75265-0448



AMERICAN EXPRESS-66005               AVALANCHE COMMERCIAL CLEANING                   Aaron Mandelbaum
PO Box 360001                        P.O. Box 18448                                  492-C Cedar Lane #257
Fort Lauderdale, FL 33336-0001       Boulder, CO 80308-1448                          Teaneck, NJ 07666-1713



Abel Fontes                          Steven E. Abelman                               American Express Travel Related Services Com
2885 E MIDWAY BLVD                   410 Seventeenth St                              Inc.
LOT 207                              22nd floor                                      c/o Becket and Lee LLP
Broomfield, CO 80234-7049            Denver, CO 80202-4437                           PO Box 3001
                                                                                     Malvern PA 19355-0701

Anthony Chiesa                       Anthony P. Chiessa                              Anthony Peter Chiesa
513 Sheriff Avenue                   Anthony P Chiesa                                513 Sheriff Avenue
Little Elm, TX 75068-4028            513 Sheriff Avenue                              Little Elm, TX 75068-4028
                                     Little Elm, TX 75068-4028


BEARINGS SPECIALTY CO IN             BECKSON MANUFACTURING                           BIOTRONICS
50 Energy Drive                      P.O. Box 3336                                   6191 Orange Drive, Ste 4470
Canton, MA 02021-2863                165 Holland Ave.                                Davie, FL 33314-3457
                                     Bridgeport, CT 06605-2136


BOULDER COUNTY TREASURER             BSI GROUP AMERICA                               BSI Group America
1325 Pearl St., #5                   12110 Sunset Hills Road, Suite 200              12950 Worldgate Dr
Boulder, CO 80302-5247               Reston, VA 20190-5902                           Suite 800
                                                                                     Herndon, VA 20170-6007


Duncan E. Barber                     Beckson Manufacturing Inc                       Becky Bodah
7979 E. Tufts Ave                    165 Holland Avenue                              2920 Troxell Ave
Ste 1600                             Bridgeport, CT 06605-2136                       Longmont, CO 80503-7016
Denver, CO 80237-3358
             Case:19-13271-MER Doc#:260 Filed:05/05/20              Entered:05/05/20 15:18:10 Page7 of 15
Billy K Wade                         Billy Keaton Wade                              Billy Wade
9307 Geneva Street                   9307 Geneva Street                             9307 GENEVA STREET
Spring Hill, FL 34608-6319           Spring Hill, FL 34608-6319                     SPRING HILL, FL 34608-6319



Brandon Van Pelt                     Brian Michael Rubick                           Bryant Hart
2184 Winding Dr                      1384 Walnut Street                             455 Main St.
Longmont, CO 80504-3201              Windsor, CO 80550-5905                         PO Box 1214
                                                                                    Erie, CO 80516-1214


C & D METAL PRODUCTS INC             C & D TOOL & MACHINE CO                        CCX CORPORATION
10750 Irma Drive, #18                35-R Plain Street                              1399 Horizon Ave.
Northglenn, CO 80233-3631            West Bridgewater, MA 02379-1325                Lafayette, CO 80026-9304



CENTURY TRANSPORTATION, INC.         CENTURYLINK 303-666-5555                       CENTURYLINK 720-890-5935
2015 Arlington Hts. Road             PO Box 52187                                   PO Box 29040
Arlington Heights, IL 60005-4153     Phoenix, AZ 85072-2187                         Phoenix, AZ 85038-9040



CENTURYLINK K-303-G51-9081           CITRIX SYSTEMS, INC.                           CITY OF LONGMONT UTILITY
PO Box 91155                         851 West Cypress Creek Road                    350 Kimbark Street
Seattle, WA 98111-9255               Fort Lauderdale, FL 33309-2040                 Longmont, CO 80501-5551



COLT PRINT SERVICES, INC.            COMCAST CABLE                                  CONLEY & ASSOCIATES
2525 Frontier Avenue                 8000 E Iliff Ave.                              222 Oak Lane
Boulder, CO 80301-2460               Denver, CO 80231-5317                          Greensburg, PA 15601-5727



CONTROLS FOR AUTOMATION, INC.        COOLEY LLP                                     CROEfficient Technology
25 Constitution Drive                101 California Street                          23 Melville Glen Pl
Taunton, MA 02780-1071               5th Floor                                      The Woodlands, TX 77384-4801
                                     San Francisco, CA 94111-5800


Carmen Dena Nastacio                 CenturyLink Communications, LLC                Charles James Stafford
1644 Emery St.                       f/k/a Qwest Communications Co., LLC            4675 W 37 Avenue
Longmont, CO 80501-2828              CenturyLink Communications, LLC - Bankru       Apt 303
                                     1025 EL Dorado Blvd (Attn: Legal-BKY)          Denver, CO 80212-2193
                                     Broomfield, CO 80021-8254

Christopher Dobbins                  Clinton Ruby                                   Colorado Department Of Revenue
430 Grey Swallow St                  10913 Bannock St                               1375 Sherman St.
Brighton, CO 80601-8770              Northglenn, CO 80234-3910                      Room 504
                                                                                    Attention Bankruptcy Unit
                                                                                    Denver, CO 80261-3000

Cooley                               Craig J Pizzuti                                Cynthia Diane Scurry
attn: J. Michael Kelly               7870 W 87th Drive                              1359 Catalpa Place
101 California St., 5th Floor        Unit 0                                         Erie, CO 80516-4613
San Francisco, CA 94111-3580         Arvada, CO 80005-1668
             Case:19-13271-MER Doc#:260 Filed:05/05/20                    Entered:05/05/20 15:18:10 Page8 of 15
DEVA, INC.                                 Daniel Bowen                                   Daniel Calore
760 Burbank Street                         861 E. 130th Court                             632 Carroll Fox Rd
Broomfield, CO 80020-1658                  Thornton, CO 80241-1103                        Brick, NJ 08724-4636



Daniel John Bowen                          Daniel Kurt Torres                             David S. Arnot
861 E 130th Court                          1066 So Coffman St                             10255 Dover St
Thornton, CO 80241-1103                    Longmont, CO 80501-6613                        Westminster, CO 80021-3983



David Tyrone Turner                        Dee Erickson                                   Deva, Inc.
16028 Cinnamon Cir                         2684 TAFT CT                                   2651 Dow Avenue
Mead, CO 80542-6021                        Lakewood, CO 80215-7042                        Tustin, CA 92780-7207



Diana Dunning                              Dora Moua                                      ELECTRO ALLIANCE INC
2635 White Wing RD                         3907 E 133rd Ct                                1500 Lana Way
Johnstown, CO 80534-4625                   Thornton, CO 80241-1443                        Hollister, CA 95023-2571



EMKA INC                                   EXECUTIVE MEDICAL SALES                        Elizabeth Cruz
1961 Fulling Mill Road                     214 W. Wynleigh Drive                          1441 Emery St., Apt. 105
Middletown, PA 17057-3125                  Wilmington, DE 19807-1844                      Longmont, CO 80501-3350



Enterprise Fleet Services                  Eric Norgard                                   FEDEX EXPRESS
Enterprise FM Trust                        729 Ponderosa Ct                               P.O. Box 94515
Enterprise Fleet Management Customer Bil   Louisville, CO 80027-2723                      Palatine, IL 60094-4515
PO Box 800089
Kansas City, MO 64180-0089

FIERO FLUID POWER                          FIVE STAR DELIVERY LLC                         FOCUS MEDICAL, INC.
5280 Ward Road                             28930 E. 160th Place                           1891 Ballymore Lane
Arvada, CO 80002-1812                      Brighton, CO 80603-8446                        Cincinnati, OH 45233-4457



Federal Insurance Company                  Fiero Automation                               Focus Medical, Inc.
436 Walnut Street - 4th Floor              Jeffrey B. Murphy                              Nicholas Rixner
Philadelphia, PA 19106-3703                6533 Flying Cloud Drive                        1891 Ballymore Lane
                                           Suite 100                                      Cincinnati, OH 45233-4457
                                           Eden Prairie, MN 55344-3333

Foremount Enterprise Co., Ltd.             Forest Michael Cordova                         G&S TOOLING
No. 17, Alley 15, Lane 5, Shenan Street    708 Delaware Ave                               4035 County Line Road, Unit B
Shengang District, Taichung City, 42944    Apt. C                                         Erie, CO 80516-8445
Taiwan (R.O.C)                             Longmont, CO 80501-6245


GCC LONGMONT HOLDINGS, LP                  GENERAL AIR SERVICE & SUPPLY                   GOLDEN ARCHIVES
c/o Sentinel Management Inc.               1105 Zuni St                                   Golden Transfer Company
2101 Ken Pratt Blvd., #101                 Denver, CO 80204-3399                          111 S. Pratt Parkway
Longmont, CO 80501-6568                                                                   Longmont, CO 80501-6129
             Case:19-13271-MER Doc#:260 Filed:05/05/20               Entered:05/05/20 15:18:10 Page9 of 15
GRAINGER                             Gary William Grattagliano                       Gene Merrill
95 S Tejon St                        82 Sunset Road                                  11717 Elmer Linn Dr
Denver, CO 80223-1251                Pompton Plains, NJ 07444-1626                   Longmont, CO 80504-6295



Gilbert John Romero                  Golden Archives                                 Graham Dray Scurry
12352 Quince St                      Rudy Fischer                                    1359 Catalpa Pl
Thornton, CO 80602-8178              111 South Pratt Parkway                         Erie, CO 80516-4613
                                     Longmont, CO 80501-6129


HAWKEYE TECHNOLOGIES                 HAYNES MEDICAL SALES                            HIRSH PRECISION PRODUCTS
181 Research Drive #8                1514 Mechanic Street                            6420 Odell Pl.
Milford, CT 06460-8549               Galveston, TX 77550-2531                        Boulder, CO 80301-3310



Houa Thao                            ICARDIAC TECHNOLOGIES                           IG MARSTON CO
11272 Ironton Street                 150 Aliens Creek Road                           8 Mear Road
Henderson, CO 80640-7673             Rochester, NY 14618-3308                        Holbrook, MA 02343-1339



IN-X MACHINE                         INTALERE                                        IRS
5355 W. 59th Ave.                    P.O. Box 66911                                  PO Box 7346
Arvada, CO 80003-5703                St. Louis, MO 63166-6911                        Philadelphia PA 19101-7346



Internal Revenue Service             JONESVILLE PAPER TUBE CORP.                     John Higgins
PO BOX 7346                          P.O. Box 39                                     10958 Macon Street
Philadelphia, PA 19101-7346          Jonesville, MI 49250-0039                       Henderson, CO 80640-7725



John Schoch                          John Sumner                                     Joseph G Fryberger
126 Red Top Rd                       380 Lafayette Rd. 11-141                        12766 River Rock Way
Wallkill, NY 12589-3529              Seabrook, NH 03874-4551                         Firestone, CO 80504-5301



Jun Guevarra Carroll                 Kodie A. Bittner                                Kristen Jean Schmidt
5437 Bear Ln                         4011 Alabama Street                             6877 Mendocino Pl
Frederick, CO 80504-3452             Apt 6104                                        Alta Loma, CA 91701-7532
                                     El Paso, TX 79930-2416


Kurt Daniel Torres                   L. SCHROCK COMPANIES INC.                       LEWAN & ASSOCIATES
1066 South Coffman St                136 Dials Drive                                 1400 S. Colorado Blvd.
Longmont, CO 80501-6613              Woodstock, GA 30188-4543                        Denver, CO 80222-3648



LOGMEIN, INC.                        LYNN PRODUCTS                                   Larry Richard Murdock
Box 83308                            2645 W. 237th Street                            6970 Cartilla Avenue
Woburn, MA 01813-3308                Torrance, CA 90505-5269                         Rancho Cucamonga, CA 91701-5205
            Case:19-13271-MER Doc#:260 Filed:05/05/20               Entered:05/05/20 15:18:10 Page10 of 15
MACHINING EXPRESS                    MANDELBAUM                                     MCMASTER-CARR SUPPLY COMPANY
1801 Iron Horse Drive, B             492-C Cedar Ln #257                            PO Box 7690
Longmont, CO 80501-9159              Teaneck, NJ 07666-1713                         Chicago, IL 60680-7690



MEDICAL FILTER SUPPLY, LLC           MEDTEX HEALTH SERVICES                         MH CUSTOM DESIGN & MFG. L.C.
101 Country Meadows Rd.              554 Willowcreek Ct.                            8012 S. Pioneer St.
Clinton, MS 39056                    Clarendon Hills, IL 60514-3602                 Midvale, UT 84047-7419



MINUTEMAN CONTROLS CO. IN            MONTAGE CAPITAL II, L.P.                       MOUSER ELECTRONICS
7 Foster Street                      900 East Hamilton Ave., Suite 100              P.O. Box 99319
Wakefield, MA 01880-2903             Campbell, CA 95008-0668                        Fort Worth, TX 76199-0319



MSC INDUSTRIAL SUPPLY CO             Mary Burrell                                   Maya Stuart
Dept. CH 0075                        385 Eagle Watch                                338 Sumner St
Palatine, IL 60055-0075              Fort Collins, CO 80524-8603                    Longmont, CO 80501-4831



McMaster-Carr Supply Co              Mega Screen Corporation                        Michael E. Bartosik
P O Box 4355                         P.O. Box 152                                   962 Redhead Lane
Chicago, IL 60680-4355               549 Industrial Parkway                         Apt 207
                                     Jonesville, Mich 49250-9004                    Corona, CA 92880-2319


Minnesota Department of Revenue      Mohammed M Rezk                                Paul Moss
PO Box 64447 - BKY                   6904 Lachlan Circle                            Byron G. Rogers Federal Building
St. Paul, MN 55164-0447              Apt I                                          1961 Stout St.
                                     Baltimore, MD 21239-1555                       Ste. 12-200
                                                                                    Denver, CO 80294-6004

Larry R Murdock                      NACM COLORADO                                  NEWARK
6970 Cartilla Avenue                 San Diego Credit Association                   4801 N Ravenswood Ave
Rancho Cucamonga, CA 91701-5205      2044 First Avenue, #300                        Chicago, IL 60640-4478
                                     San Diego, CA 92101-2079


NEXTLIGHT                            NUAGE EXPERTS                                  Nathan Berry
350 Kimbark St.                      PO Box 19855                                   11891 Spruce Canyon Cir
Longmont, CO 80501-5500              Boulder, CO 80308-2855                         Golden, CO 80403-8439



ORKIN PEST CONTROL                   Matthew J. Ochs                                P.O.F. MEDICAL
1511 W. Bayaud Ave                   555 17th St.                                   13899 S. Shaggy Mountain Road
Denver, CO 80223-1217                Ste., 3200                                     Herriman, UT 84096-3226
                                     Denver, CO 80202-3921


PARKER HANNIFIN/HARGRAVES            PARKWAY PRODUCTS, INC                          PC CONNECTION
127 Speedway Drive                   8101 SW Frontage Road                          730 Milford Road
Mooresville, NC 28117-6879           Fort Collins, CO 80528-9604                    Merrimack, NH 03054-4612
            Case:19-13271-MER Doc#:260 Filed:05/05/20              Entered:05/05/20 15:18:10 Page11 of 15
PERMA PURE LLC                       PLANTE & MORAN, PLLC                          PLATINUM CARGO
1001 New Hampshire Avenue            8181 E. Tufts Avenue, Suite 600               19250 S. Van Ness
Lakewood, NJ 08701-6037              Denver, CO 80237-2579                         Torrance, CA 90501-1102



PRECISION METAL MFG.                 PREFERRED PACKAGING PRODUCTS                  PRICE PRECISION PARTS, LLC
11060 Irma Drive                     2950 Colorful Ave., Suite 102                 11900 Uphan St.
Northglenn, CO 80233-3611            Longmont, CO 80504-5265                       Broomfield, CO 80020-2737



Michael J. Pankow                    Parker Hannifin Corporation                   Parkway Products, LLC
410 17th St.                         Sandra J Sberna                               Jeremy M. Campana, Thompson Hine, LLP
22nd Fl.                             6035 Parkland Blvd                            127 Public Square, Suite 3900
Denver, CO 80202-4437                Cleveland OH 44124-4186                       Cleveland, OH 44114-1291


Phi V Pham                           Edith Stuart Phillips                         Precision Metal Manufacturing, LLC
10 Bartimous Rd                      P.O. Box 12548, MC-008                        Shawn Walsh
Bailey, CO 80421-1513                Austin, TX 78711-2548                         11060 Irma Drive
                                                                                   Northglenn, CO 80233-3611


Procesa G Martin                     Prolab Sales Inc.                             QUALITY OF COLORADO INC
16115 Summit Peak Dr                 11601 WILSHIRE BLVD.                          8836 Eldora St
Longmont, CO 80504-9683              Los Angeles, CA 90025-0509                    Arvada, CO 80007-7320



QUINTILES                            Qwest Corporation dba                         Robert Scott Ritter
6700 W. 115th Street                 CenturyLink QC - Bankruptcy                   1307 Cedarwood Dr.
Overland Park, KS 66211-1553         1025 EL Dorado Blvd (Attn: Legal-BKY)         Longmont, CO 80504-8735
                                     Broomfield, CO 80021-8254


Robert A. Espinosa                   Robert J Van Winkle Jr.                       Robert S Ritter
1648 Emerald Street                  15732 Josphine Cir W                          1307 Cedarwood Drive
Broomfield, CO 80020-1188            Thornton, CO 80602-7745                       Longmont, CO 80504-8735



Katherine A Ross                     Andrew J. Roth-Moore                          Ryan Bain
1801 California St.                  410 Seventeenth St., Ste. 2200                782 Cedar Dr
Ste. 1600                            Denver, CO 80202-4432                         Frederick, CO 80530-7031
Denver, CO 80202-2628


SAGER ELECTRONICS                    SHORETEL                                      SID A WEISS
19 Leona Drive                       4921 Solution Center                          1174 WEST 1ST AVENUE
Middleborough, MA 02346-1404         Chicago, IL 60677-4009                        COLUMBUS, OK 43212-3516



SYSPRO IMPACT SOFTWARE, INC.         Jennifer M Salisbury                          Securities and Exchange Commission
959 South Coast Drive, Suite 100     Markus Williams Young & Hunsicker LLC         Central Regional Office
Costa Mesa, CA 92626-1786            1775 Sherman Street                           1961 Stout St.
                                     Ste 1950                                      Ste. 1700
                                     Denver, CO 80203-4350                         Denver CO 80294-1700
            Case:19-13271-MER Doc#:260 Filed:05/05/20                      Entered:05/05/20 15:18:10 Page12 of 15
Securities and Exchange Commission            Shaela Catherine Dickinson                   Sid Weiss
Midwest Regional Office                       1020 E 10th Avenue                           1174 W 1st Ave
175 W. Jackson Blvd.                          Apt 103                                      Columbus, OH 43212-3516
Ste. 900                                      Broomfield, CO 80020-1415
Chicago IL 60604-2815

Mason Simpson                                 Michael Sims                                 Soua Her Lo
ROBINSON & HENRY, P.C.                        8201 Cattail Dr.                             2716 W 101st PL
900 Castleton Road, Suite 200                 Niwot, CO 80503-7285                         Federal Heights, CO 80260-6140
Castle Rock
Castle Rock, CO 80109-3307

Soua Lo                                       State of Minnesota                           State of NJ-Division of Taxation Bankruptcy
2716 W 101st Pl                               Department of Revenue                        State of NJ-Division of Taxation
Federal Heights, CO 80260-6140                PO Box 64447 - BKY                           PO Box 245
                                              St Paul, MN 55164-0447                       Trenton, NJ 08695-0245


State of Wyoming                              Susan Geiger                                 Susan Mary Geiger
Department of Revenue Excise Tax              805 23rd Avenue                              805 23rd Avenue
122 West 25th Street Ste E301                 Greeley, CO 80634-5921                       Greeley, CO 80634-5921
Cheyenne, WY 82002-0110


TDOR c/o Attorney General                     TECHNI-TOOL                                  TELEDYNE ANALYTICAL INSTR
500 Deaderick Street                          1547 N Trooper Road                          16830 Chestnut Street
PO Box 20207                                  Worcester, PA 19490-1117                     City of Industry, CA 91748-1020
500 Deaderick Street
Nashville, TN 37202-4015

THE GREEN THUMB INTERIOR PLANT                THIN METAL PARTS                             TIDI PRODUCTS, LLC
1732 East Douglas Rd.                         4733 Centennial Blvd.                        570 Enterprise Drive
Fort Collins, CO 80524-1741                   Colorado Springs, CO 80919-3306              Neenah, WI 54956-4865



TIMEPAYMENT CORP                              TN Dept of Revenue                           Texas Comptroller of Public Accounts
PO Box 3069                                   c/o TN Attorney Generals Office              E. Stuart Phillips
Woburn, MA 01888-1969                         Bankruptcy Division                          c/o Sherri K. Simpson
                                              PO Box 20207                                 P.O. Box 12548
                                              Nashville, TN 37202-4015                     Austin, TX 78711-2548

Texas Comptroller of Public Accounts          Texas Comptroller of Public Accounts         The Ohio Department of Taxation
Office of the Attorney General                on behalf of State of Texas                  P.O. Box 530
Bankruptcy & Collections Division             Office of Atty General - Bankruptcy          Columbus, OH 43216-0530
PO Box 12548, MC-008                          PO Box 12548, MC-008
Austin, TX 78711-2548                         Austin, TX 78711-2548

The Regents of the University of California   Theodore Scheiblich                          Theresa A Shjandemaar
Office of the General Counsel                 536 Nesting Crane Ln                         3117 Eagle Butte Ave
1111 Franklin Street, 8th Floor               Longmont, CO 80504-9306                      Frederick, CO 80516-2611
Attn: Rhonda S. Goldstein
Oakland, CA 94607-5200

Theresa Shjandemaar                           Thin Metal Parts, LLC                        Todd Ricker
3117 Eagle Butte Ave                          4733 Centennial Blvd                         6251 W 110th Ave
Frederick, CO 80516-2611                      4733 Centennial Blvd                         Broomfield, CO 80020-3211
                                              Colorado Springs, CO 80919-3306
            Case:19-13271-MER Doc#:260 Filed:05/05/20               Entered:05/05/20 15:18:10 Page13 of 15
Townley Gatlin Steili                Townley Steili                                 UNISHIPPERS
13871 E 106th Pl                     13871 E 106th Place                            1325 S. Colorado Blvd., Ste. 507
Commerce City, CO 80022-9469         Commerce City, CO 80022-9469                   Denver, CO 80222-3320



UPS                                  UPS FREIGHT/SCS                                UPS PLAN 0559IY
c/o RMS                              P.O. Box 730900                                Attention Kandle Tate
PO Box 19253                         Dallas, TX 75373-0900                          5020 Ivy St.
Minneapolis, MN 55419-0253                                                          Commerce City, CO 80022-4403


UPS SUPPLY CHAIN SOLTNS 68X832       US Trustee                                     VACCO INDUSTRIES
28013 Network Place                  Byron G. Rogers Federal Building               10350 Vacco Street
Chicago, IL 60673-1280               1961 Stout St.                                 South El Monte, CA 91733-3399
                                     Ste. 12-200
                                     Denver, CO 80294-6004

VALIN CORPORATION                    VIATEK                                         VIZIENT SUPPLY, LLC
8152 Southpark Lane                  811 Walnut Street                              75 Remittance Dr., Suite 1420
Littleton, CO 80120-4800             Louisville, CO 80027-1847                      Chicago, IL 60675-1420



Vicky Lyon                           W.A. HAMMOND DRIERITE CO., LTD                 W.A. Hammond Drierite Co., Ltd.
710 Dukes Way                        PO Box 460                                     138 Dayton Avenue
Dacono, CO 80514-5062                138 Dayton Avenue                              Xenia, OH 45385-2830
                                     Xenia, OH 45385-2830


WA Department of Revenue             WEIQING GU                                     WELLS FARGO FINANCIAL LEASING
Attn: Sam Seal                       Associate Professor, Dept. of Mathametic       P.O. Box 10306
2101 4th Ave, Ste 1400               Harvey Mudd College                            Des Moines, IA 50306-0306
Seattle, WA 98121-2300               301 Platt Blvd.
                                     Claremont, CA 91711-5901

WELLS FARGO FINANCIAL LEASING, INC   WESTERN DISPOSAL                               Deanna L. Westfall
800 Walnut Street                    5880 Butte Mill Road                           Office of the Colorado Attorney General
MAC N0005-044                        Boulder, CO 80301-2900                         1300 Broadway, 8th Floor
Des Moines, IA 50309-3605                                                           Denver, CO 80026


XCEL ENERGY LONGMONT                 iCardiac Technologies, Inc.                    nSpire Health Inc
P.O. Box 9477                        Laurie Bush                                    6191 Orange Drive
Minneapolis, MN 55484-9477           150 Allens Creek Rd                            Suite 4470
                                     Rochester, NY 14618-3308                       Davie, FL 33314-3457


nSpire Health Inc.                   nSpire Health, Inc.                            nSpire Health, Inc.
6877 Mendocino Place                 205 Ken Pratt Blvd                             6970 Cartilla Avenue
Alta Loma, CA 91701-7532             Suite 120, Mailbox #212                        Rancho Cucamonga, CA 91701-5205
                                     Longmont, CO 80501-8998


nSpire Health, L.L.C.
1830 Lefthand Circle
Longmont, CO 80501-6717
            Case:19-13271-MER Doc#:260 Filed:05/05/20                               Entered:05/05/20 15:18:10 Page14 of 15


                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Colorado Department Of Revenue                    (u)GCC Longmont Holdings, LP                         (u)GCC Longmont Holdings, Limited Partnership
1375 Sherman St.
Room 504
Attention Bankruptcy Unit
Denver CO 80261-3000

(u)IRS                                               (d)Internal Revenue Service                          (u)Montage Capital II, L.P.
                                                     PO Box 7346
                                                     Philadelphia, PA 19101-7346



(u)Parkway Products, LLc                             End of Label Matrix
                                                     Mailable recipients   237
                                                     Bypassed recipients     7
                                                     Total                 244
            Case:19-13271-MER Doc#:260 Filed:05/05/20                             Entered:05/05/20 15:18:10 Page15 of 15
Label Matrix for local noticing                      Steven E. Abelman                                    Duncan E. Barber
1082-1                                               410 Seventeenth St                                   7979 E. Tufts Ave
Case 19-13273-MER                                    22nd floor                                           Ste 1600
District of Colorado                                 Denver, CO 80202-4437                                Denver, CO 80237-3358
Denver
Tue May 5 14:23:14 MDT 2020
C & D Tool and Machine Co                            Colorado Department Of Revenue                       Edmond Chu
35R Plain St                                         1375 Sherman St.                                     12410 Rue Cheaumont
West Bridgewater, MA 02379-1325                      Room 504                                             San Diego, CA 92131-3212
                                                     Attention Bankruptcy Unit
                                                     Denver CO 80261-3000

Heracles F, LLC                                      Houa Thao                                            IRS
c/o John C. Head III                                 11272 Ironton St.                                    PO Box 7346
5A Oliver’s Wharf                                    Henderson, CO 80640-7673                             Philadelphia PA 19101-7346
64 Wapping High Street
London, UK E1W2P

Internal Revenue Service                             Kristen Schmidt                                      MONTAGE CAPITAL II, L.P.
PO Box 7346                                          6877 Mendocino Place                                 900 East Hamilton Ave., Suite 100
Philadelphia, PA 19101-7346                          Alta Loma, CA 91701-7532                             Campbell, CA 95008-0668



Michael S. Sims                                      Michael Sims                                         Paul Moss
8201 Cattail Drive                                   8201 Cattail Dr                                      Byron G. Rogers Federal Building
Niwot, CO 80503-7285                                 8201 Cattail Dr                                      1961 Stout St.
                                                     Niwot, CO 80503-7285                                 Ste. 12-200
                                                                                                          Denver, CO 80294-6004

Michael J. Pankow                                    Andrew J. Roth-Moore                                 Securities and Exchange Commission
410 17th St.                                         410 Seventeenth St., Ste. 2200                       Central Regional Office
22nd Fl.                                             Denver, CO 80202-4432                                1961 Stout St.
Denver, CO 80202-4437                                                                                     Ste. 1700
                                                                                                          Denver CO 80294-1700

Securities and Exchange Commission                   Michael Sims                                         US Trustee
Midwest Regional Office                              8201 Cattail Dr.                                     Byron G. Rogers Federal Building
175 W. Jackson Blvd.                                 Niwot, CO 80503-7285                                 1961 Stout St.
Ste. 900                                                                                                  Ste. 12-200
Chicago IL 60604-2815                                                                                     Denver, CO 80294-6004

Wells Fargo Financial Leasing, Inc.                  nSpire Health, L.L.C.
800 Walnut Street                                    205 Ken Pratt Blvd
MAC F0005-055                                        Suite 120, Mailbox #212
Des Moines, IA 50309-3605                            Longmont, CO 80501-8998




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Montage Capital II, L.P.                          End of Label Matrix
                                                     Mailable recipients     22
                                                     Bypassed recipients      1
                                                     Total                   23
